Citation Nr: 0941300	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-28 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right hip disorder 
to include rheumatoid arthritis.

2. Entitlement to service connection for residuals of a right 
foot injury.

3. Entitlement to service connection for residuals of a right 
leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1953 to November 1955.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
St. Petersburg RO that denied service connection for right 
leg and foot disabilities and declined to reopen the claim of 
service connection for a right hip disability.  In July 2007, 
a Travel Board hearing was held before the undersigned; a 
transcript of this hearing is associated with the claims 
file.  In a February 2008 decision the Board reopened the 
claim of service connection for a right hip disability and 
denied all of the Veteran's service connection claims.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2008, the 
Court granted the parties' Joint Motion for Remand and 
vacated the Board's February 2008 decision to the extent it 
denied the Veteran's service connection claims.  A copy of 
the motion and the Court's Order are incorporated into the 
claims folder.  In February 2009, the Board remanded the 
cases for additional notice and development consistent with 
the Joint Motion.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.



REMAND

The February 2009 remand requested VA treatment records since 
August 2006.  Such records have not been associated with the 
claims file nor does the record reflect that they were 
requested.  The remand also sought private treatment records 
that were not already of record; however, no effort was made 
to obtain these records.  The Veteran clearly received 
treatment, at least with respect to his right leg disability, 
as a January 2009 statement from a private physician says as 
much.  A remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  While the 
Board regrets further delay in a final adjudication of the 
Veteran's claim, it cannot be avoided under the 
circumstances.

In compliance with the Joint Motion, the Board also requested 
copies of the medical records considered by the Social 
Security Administration (SSA) in the award of disability 
benefits.  The Joint Motion notes that under 38 C.F.R. 
§ 3.159(e) the duty to assist the Veteran requires that when 
the federal records cannot be obtained or do not exist that 
the Veteran must be notified of the records VA was unable to 
obtain; an explanation of the efforts VA made to obtain the 
records; a description of any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of record 
unless the claimant submits the records VA was unable to 
obtain; and that he is ultimately responsible for providing 
the evidence.  In the present case, the SSA records were 
sought and the response received stated that such records 
were destroyed and no longer existed.  An April 2009 letter 
gave the Veteran notice that these records were requested and 
the July 2009 supplemental statement of the case (SSOC) 
stated that the records were destroyed; however, such notice 
is insufficient as it does not fulfill the requirements of 
38 C.F.R. § 3.159(e).  As the matter is being remanded 
anyway, the notice deficiency can be corrected on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be notified that 
the SSA records have been destroyed.  He 
should be given an explanation of the 
efforts VA made to obtain the records; a 
description of any further action VA will 
take regarding the claim, including, but 
not limited to, notice that VA will 
decide the claim based on the evidence of 
record unless the claimant submits the 
records VA was unable to obtain; and 
informed that he is ultimately 
responsible for providing the evidence.

2.  The Veteran should obtain copies of 
all VA treatment since August 2006.  With 
the Veteran's cooperation (providing any 
necessary releases), complete copies of 
clinical and treatment records from Dr. 
H. P. pertaining to his right hip, leg, 
and foot should be secured.  If the 
physician does not respond, the Veteran 
should be so advised, and reminded that 
ultimately it is his responsibility to 
ensure that any private records are 
secured.  In the event the Veteran has 
been treated for any of the claimed 
disorder by other private medical care 
providers, efforts should be made to 
secure those records for inclusion in the 
claims file.

3.  The RO should undertake any other 
development suggested by the development 
ordered above.

4. The RO should readjudicate the 
Veteran's claims.  If any benefit sought 
is not granted, the RO should issue an 
appropriate SSOC and provide the Veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



